July 25, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File No. 811-21317 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy of the Investment Company Bond (the "Bond") for Stadion Investment Trust (the "Trust") under Exhibit 99-1. Also enclosed is a copy of the resolutions which were adopted by the Board of Trustees of the Trust, including a majority of the Trustees who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for the Registrant under EXHIBIT 99-2. Premiums for the Bond have been paid for the policy period beginning June 1, 2013 and ending June 1, 2014. If you have any questions about this filing, please contact the undersigned at (720) 917-0997. Very truly yours, /s/ Jennifer T. Welsh Jennifer T. Welsh Secretary
